Order entered February 19, 2020




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00263-CR

                                CLEAVEN WADE III, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83322-2015

                                              ORDER
       We REINSTATE this appeal.

       The reporter’s record, originally due April 21, 2019, has been filed. Appellant’s brief is

due March 20, 2020.

       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; and to counsel for all parties.



                                                           /s/   LANA MYERS
                                                                 JUSTICE